DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in its reply filed June 15, 2021 to the prior requirement dated April 15, 2021 is hereby acknowledged and has been entered.
In view that, as discussed below, present independent claims 1 and 39 have been examined and found drawn to allowable subject matter, the prior requirement has been withdrawn and all the remaining pending claims examined accordingly.
Consequently, pending claims 1-9, 11, 12, 14-16, 19, 21, 23, 26, 27, 34, 35 and 39 have been examined in the instant action.

Allowable Subject Matter
Claims 1-9, 11, 12, 14-16, 19, 21, 23, 26, 27, 34, 35 and 39 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest the method (and system) of treating a fluid comprising hydrocarbons, water and polymer produced from a formation via a production wellbore as recited in present independent claim 1 (and independent claim 39), wherein the method comprises: adding a concentration of a viscosity reducer to the fluid to degrade polymer in the fluid; and adding a concentration of a neutralizer to the fluid to neutralize the viscosity reducer, wherein the addition of the viscosity reducer is in sufficient quantity to allow for complete chemical degradation of the polymer prior to addition of the neutralizer such that excess viscosity reducer is present therein, and wherein the addition of neutralizer is sufficiently upstream of any surface processing equipment to allow for complete neutralization of the excess viscosity reducer so that excess neutralizer is present in the fluid prior to it reaching the processing equipment.
The closest prior art to the claimed invention is Pich (US 2012/0108473 A1 to Pich et al., published May 3, 2012).
Pich discloses a process for treating/purifying produced water obtained from an enhanced oil recovery process/reservoir to reuse/re-inject it into the reservoir, wherein the produced water contains a water-soluble polymer, wherein a quantity of an oxidizing agent (e.g., sodium hypochlorite, “viscosity reducer” in present claim 1) is injected into the produced water such that the viscosity of said water is reduced to a value below 2 cps, and a reducing agent (e.g., a metabisulfite, “neutralizer” in present claim 1) is subsequently injected in a quantity sufficient to neutralize all the remaining excess oxidizing agent (abstract; [0043] to [0049]; [0063]; [0065]; [0076]; [0079]; Examples 2 and 3,) 
However, although Pich discloses its method for treating produced water, it does not teach or suggest using its method to treat a solution containing an emulsion (water and hydrocarbons).  Moreover, contrary to a step wherein sufficient quantity of the reducer is injected/present to allow for complete chemical degradation of the polymer (as recited in present independent claims 1 and 39, Pich, on the other hand, discloses that it aims at not degrading the polymer beyond the viscosity necessary for its proper use in equipment that can be found in oil recovery plants, since a viscosity of 2 cps helps to reduce the amount of extra polymer that is added in the recovery of oil, especially in the case of light oil where the required viscosity is low.  “Therefore, in general, the duration needed to reach a viscosity of less than 2 cps does not allow the complete oxidation of the polymer” ([0050]).  Accordingly, Pich is teaching away from the step of completely degrading the polymer as required in the treatment method of the present claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

September 16, 2021